Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (October 17, 2019) (“2019 PEG”).
Regarding claim 1, the claim recites: 
A method, comprising:
repairing, by a computing system, a database index for a database table, wherein the repairing includes:
placing a first structural lock on the database table to prevent modifications to the structure of the database table;
scanning the database table to determine a plurality of database records included in the database table;
probing the database index for the plurality of database records to identify database records having missing entries in the database index;
based on the probing, placing a first data lock on a record of the database table corresponding to a missing index entry to prevent modification of data in the record; and
in response to placing the first data lock, adding an index entry for the locked database record to the database index; and
during the repairing, using the database index to locate one of the plurality of database records included in the database table.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The above-noted limitations of repairing, placing, probing, placing, adding, and using, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. That is nothing in the claim precludes these steps from practically being performed in the mind. For example, repairing a database index; placing a first structural lock, scanning the database table, probing the database index, placing a first data lock one a record, adding an index entry, using the database index to locate records in the context of this claim encompasses a concept performed in the human mind (including observations to probe a database index and then evaluation, judgment, and opinion to repair the database index) and can be performed with pen and paper. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a computer system to perform the “repairing” “placing”, “probing”, “placing”, “adding”, “using” steps…” etc.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. The claim is not patent eligible.

Regarding claim 2, the claim recites placing a second structural lock on the database index to prevent modifications to the structure of the database index;
scanning the database index to determine a plurality of index entries;
placing data locks on respective database records corresponding to the determined plurality of index entries;
probing the database table for the plurality of index entries to identify incorrect index entries;
based on identifying an incorrect index entry, removing the incorrect entry from the database index.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 2 recites the additional element of “placing a second structural lock on the database index to prevent modifications to the structure of the database index;
scanning the database index to determine a plurality of index entries;
placing data locks on respective database records corresponding to the determined plurality of index entries;
probing the database table for the plurality of index entries to identify incorrect index entries;
based on identifying an incorrect index entry, removing the incorrect entry from the database index." That is, the claim recites removing incorrect index entries. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “placing a second structural lock on the database index to prevent modifications to the structure of the database index;
scanning the database index to determine a plurality of index entries;
placing data locks on respective database records corresponding to the determined plurality of index entries;
probing the database table for the plurality of index entries to identify incorrect index entries;
based on identifying an incorrect index entry, removing the incorrect entry from the database index” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to build a composite link between indexes) and can be performed with pen and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3, the claim recites in response to placement of a data lock failing, releasing one or more previously-placed data locks; and
performing another scan of the database index at a location corresponding to the record associated with the failed data lock placement.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 3 is dependent on claims 1 & 2, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 3 recites the additional element of “in response to placement of a data lock failing, releasing one or more previously-placed data locks; and
performing another scan of the database index at a location corresponding to the record associated with the failed data lock placement." That is, the claim recites releasing previously-placed data locks, and performing another scan. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea

Regarding claim 4, the claim recites in response to placement of a data lock failing, omitting, from consideration during the repairing, a record of the database table corresponding to an identified missing index entry.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 4 is dependent on claim1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 4 recites the additional element of “in response to placement of a data lock failing, omitting, from consideration during the repairing, a record of the database table corresponding to an identified missing index entry” that is the claim recites omitting a record The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea

Regarding claim 5, the claim recites performing a first transaction that includes repairing one or more index entries, wherein the repairing further includes:
after completing the first transaction and before beginning a second transaction, releasing one or more data locks on respective database records corresponding to the one or more index entries.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 5 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 5 recites the additional element of “performing a first transaction that includes repairing one or more index entries, wherein the repairing further includes:
after completing the first transaction and before beginning a second transaction, releasing one or more data locks on respective database records corresponding to the one or more index entries” that is the claim recites releasing data locks. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In particular, the claim only recites one additional element performing a first transaction that includes repairing one or more index entries, wherein the repairing further includes:
after completing the first transaction and before beginning a second transaction, releasing one or more data locks on respective database records corresponding to the one or more index entries. Accordingly, the claim recites an abstract idea.

Regarding claim 6, the claim recites wherein the database table includes records for a plurality of tenants, and wherein the repairing the database index includes repairing index entries for database records of one or more of the plurality of tenants.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 6 recites the additional element of “wherein the database table includes records for a plurality of tenants, and wherein the repairing the database index includes repairing index entries for database records of one or more of the plurality of tenants” that is the claim recites multiple tenants.. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “wherein the database table includes records for a plurality of tenants, and wherein the repairing the database index includes repairing index entries for database records of one or more of the plurality of tenants.” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to build a composite link between indexes) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, the claim recites scanning a primary database index for the database table to identify one or more duplicate keys; and
outputting, by the computing system, a report that specifies one or more identified duplicate keys, wherein the database index for the database table is a secondary index.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 7 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 7 recites the additional element of “scanning a primary database index for the database table to identify one or more duplicate keys; and
outputting, by the computing system, a report that specifies one or more identified duplicate keys, wherein the database index for the database table is a secondary index” that is the claim recites output duplicate keys. The above-noted limitation of claim 7, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “scanning a primary database index for the database table to identify one or more duplicate keys; and
outputting, by the computing system, a report that specifies one or more identified duplicate keys, wherein the database index for the database table is a secondary index” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to build a composite link between indexes) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, the claim recites prior to adding an index entry for the locked database record to the database index, storing a generated index entry in a data structure for storing transactions awaiting commitment, wherein the adding the index entry includes sending the generated index entry from the data structure to the database index.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to build a composite link between indexes). Claim 8 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 8 recites the additional element of “prior to adding an index entry for the locked database record to the database index, storing a generated index entry in a data structure for storing transactions awaiting commitment, wherein the adding the index entry includes sending the generated index entry from the data structure to the database index” that is the claim recites reindexing a data segment. The above-noted limitation of claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “prior to adding an index entry for the locked database record to the database index, storing a generated index entry in a data structure for storing transactions awaiting commitment, wherein the adding the index entry includes sending the generated index entry from the data structure to the database index” in the context of this claim encompasses a concept performed in the human mind and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 9-15 are rejected under 35 U.S.C. 101 with the same rational of claims 1-8.
Claims 16-20 are rejected under 35 U.S.C. 101 with the same rational of claims 1-8.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 5, 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman (US 6507847 B1, hereinafter “Fleischman”) in view of Testardi (U.S. 20070016754 A1 hereinafter, “Testardi”).
9.	With respect to claim 1,
Fleischman discloses
a method, comprising:
repairing, by a computing system, a database index for a database table, wherein the repairing includes:
placing a first structural lock on the database table to prevent modifications to the structure of the database table;
scanning the database table to determine a plurality of database records included in the database table;
probing the database index for the plurality of database records to identify database records having corrupted entries in the database index;
based on the probing, placing a first data lock on a record of the database table corresponding to a corrupted index entry to prevent modification of data in the record; and
in response to placing the first data lock, adding an index entry for the locked database record to the database index; and
during the repairing, using the database index to locate one of the plurality of database records included in the database table (Fleischman col. 3 lines 41-65, col. 4 lines 11-26, col. 6 lines 22-51, col. 11 lines 38-51 e.g. (5) Server 80 receives newsfeeds from many sources, shown schematically by the lines originating from servers 84, 86, and 88.  As described herein, the newsfeed servers 84, 86, and 88 transmit numerous queries regarding the contents of the storage device 82.  In particular, the newsfeed servers 84, 86, and 88 offer their latest contents to the server 80.  If the article is not already present in device 82, then the article will be downloaded to server 80 and stored on device 82.  In many cases the newsfeed servers 84, 86, and 88 will offer the same article, thereby requiring the server 80 to have mechanisms to avoid downloading the same article twice from different newsfeeds.  To accomplish these objectives, the server 80 has a history database that contains an index of all articles that are resident on the storage device 82.  The history database of the present invention can be used for responding to newsfeed inquiries, as well as responding to inquiries from Usenet users regarding the contents of the storage device 82.  Note, again, that the history database of the present invention is not the same as the much larger article database that actually stores news articles in device 82.  The history database contains metadata corresponding to the articles in the articles database.  Where the general term "database" is used herein, it will be understood to reference the history database of the present invention, and not to the article database. (7)   The Add( ) function is typically used by newsfeeds that offer the latest articles to downstream servers.  Usenet users would typically employ a different function, for example called "Exist(ID)", to query whether an article exists on the server.  One of the important differences between these two functions is that an Exist( ) function is not required to hold a lock on the database, since no modifications to the database will result from such a query.  In contrast, an Add( ) function may have to modify the database by adding a record if the article is not located within the database.  Modifications to the database will require locks to prevent "read" operations from conflicting with an ongoing "write" operation.  As described below, one of the benefits of the data structure of the present invention is the large number of concurrent threads that can execute within the database without conflicting with each other. (19)   One of the contingencies of database operations is that part of the database may have to be repaired.  Data may become corrupted due to bad input or accidentally overwriting portions of storage.  In many systems, the database would have to be taken off-line in order to repair the damage prior to resuming operations.  One of the beneficial characteristics of the present operation is that the database is self-repairing.  If data appears to be corrupted, there is no need to take the database off-line.  The database can continue to process read/write operations without compounding the problem.  Over time, the database will repair itself by over-writing the corrupted entries [as
repairing (e.g. repair), by a computing system, a database index (e.g. index) for a database table, wherein the repairing includes:
placing a first structural lock (e.g. lock) on the database table to prevent modifications to the structure of the database table;
scanning the database table to determine a plurality of database records included in the database table;
probing the database index for the plurality of database records to identify database records having corrupted entries (e.g. corrupted entries) in the database index;
based on the probing, placing a first data lock on a record of the database table corresponding to a corrupted index entry (e.g. corrupted entries) to prevent modification of data in the record; and
in response to placing the first data lock, adding (e.g. add a record to the history database that contains an index of all articles that are resident on the storage device 82) an index entry for the locked database record to the database index; and
during the repairing, using the database index to locate one of the plurality of database records included in the database table
]. (20)   The structure of the present invention can be further understood by reference to FIG. 1.  The history database of the present invention is generally labeled 10 in FIG. 1.  History database 10 is a "key-value" database, and not a standard relational database structure.  The ID of a news article is the key.  Each key has a value which is passed as a parameter to the Add( ) function, which is further described herein.  The Add( ) algorithm can be described generally as follows: (1) check the database to learn whether the news article is already on the server; (2) if not, add the article to the database and request a download; (3) if the article is already listed in the database then decline the download. (41)   As will be further described herein, the portion labeled 56 is the "read" portion of the record cache 50, and the portion labeled 58 is the "write" portion of the record cache 50.  As new entries are added to the database, they are first cached into the region 58 by over-writing the oldest entries in the database.  Region 58 is thereby an effective "write cache" that prevents multiple and inefficient systems calls to the disk.  As each new record is added, the cache pointer 52 moves sequentially downward through the region 58 to always point at the oldest entry in the database.  When the cache pointer 52 reaches the bottom of the cache at location 60, the entire contents of the record cache 50 are copied into the database 10 at the corresponding location of the record pointer 32 in FIG. 1.).
Although Fleischman substantially teaches the claimed invention, Fleischman does not explicitly indicate missing entries.
Testardi teaches the limitations by stating
placing a first structural lock on the database table to prevent modifications to the structure of the database table;
scanning the database table to determine a plurality of database records included in the database table;
probing the database index for the plurality of database records to identify database records having missing entries in the database index;
based on the probing, placing a first data lock on a record of the database table corresponding to a missing index entry to prevent modification of data in the record; and
in response to placing the first data lock, adding an index entry for the locked database record to the database index (Testardi [0106], [0149], [0153], [0223] – [0224] e.g. [0106] For example, referring to the volume extent A of LBA Rmap 242, a first portion or range of addresses is defined.  Associated with that portion of volume extent A identifying a first particular LBA range is an index value of 1 as included in the second entry of the LBA Rmap table.  The value of 1 represents an index into the storage redirect table 244 containing an entry corresponding to the state of that particular portion of the LBA range associated with volume extent A. In other words, the storage redirect table having an index of 1 246 includes state information that describes the state of that portion of the storage associated with volume extent A. Similarly, the portion of the LBA range identified by volume extent B also has a redirect index value of 1 meaning that volume extent A and volume extent B have a state represented by entry 246 of the storage redirect table 244. [0149] As described elsewhere herein, various operations may be performed in connection with performing the processing steps described in flowcharts 460 and 420 such as, for example, clearing the pending I/O table using APIs provided herein and revoking an fast path (FP) mapping table entry, for example, and causing an operation to fault to the control path (CP) by an invalid or a miss on an FP map table. [0153] The CpMappingMiss( ) routine may be called from the FP to indicate to the CP that a particular I/O could not be mapped by the FP.  As a result, the CP may return CONTINUE, IGNORE, or QUEUE.  CONTINUE includes a new virtual device mapping from the CP which may have been added, for example, to the FP mapping table [0223] In the process of, for example, removing or modifying an entry from a global mapping table, each CP must insure that each of its slave FPs have already removed the entry from their own FP tables after obtaining the corresponding locks, such as intra-DVE locks and inter-DVE oplocks.  Note that adding entries to an FP mapping table can be done as needed since the worst case is that there is no matching entry and the I/O would be handled by the CP. [0224] The CP may coherently modify an FP table entry from an upstream source to a downstream destination by first deleting the old FP table entry, such as an entry, for example, may be that used in connection with an RMAP or the storage redirect table.  By deleting the old FP entry, new I/Os are prevented from being started with the old mapping.  Any subsequent initiations or accesses to this particular entry from the upstream source will be forwarded to the CP as a fault will occur in the FP since there is no current entry.  Next, the CP may query the FPs pending I/O list to determine if there are any I/Os that are outstanding on the downstream pending I/O list for this particular FP entry.  If there are any pending I/Os, the I/O operations may be aborted and the entry in the pending I/O table may also be deleted or removed, or the CP may wait for those operations to fully complete.  This prevents pending I/Os from resuming or henceforth completing using the old mapping.  The CP may delete its own copy then of a particular entry in a table.  The CP may then further synchronize with the other CPs, such as using messaging, to make the new CP entry valid and modify, for example, the global metadata using the inter-DVE oplocks.  Subsequently, the CP modifies its own copy of the data and traditionally updates any copy of this particular table entry in each of the FPs [as
placing a first structural lock (e.g. oplock) on the database table to prevent modifications to the structure of the database table;
scanning the database table to determine a plurality of database records included in the database table;
probing the database index for the plurality of database records to identify database records having missing entries (e.g. invalid/miss mapping table entry) in the database index;
based on the probing, placing a first data lock (e.g. to make the new CP entry valid and modify, for example, the global metadata using the inter-DVE oplocks) on a record of the database table corresponding to a missing index entry to prevent modification of data in the record; and
in response to placing the first data lock, adding an index entry (e.g. CONTINUE includes a new virtual device mapping from the CP which may have been added, for example, to the FP mapping table … to make the new CP entry valid and modify, for example, the global metadata using the inter-DVE oplocks) for the locked database record to the database index]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Fleischman and Testardi, to provide a system for maintaining a history database in a Usenet server that allows continuous high speed, low latency access for read and write operations (Fleischman col. 2 lines 13-26). 
10.	With respect to claim 5,
Testardi further discloses performing a first transaction that includes repairing one or more index entries, wherein the repairing further includes:
after completing the first transaction and before beginning a second transaction, releasing one or more data locks on respective database records corresponding to the one or more index entries (Testardi [0234], [0317] e.g. Alternatively, the first requester may release the oplock when the first requester is done with the metadata by issuing an explicit release message. [0317] A DVE may acquire a taskset oplock (non-volatile) when a taskset is started, and release the associated oplock (and unshare and leave) when the taskset has completed).
11.	With respect to claim 8,
	Testardi further discloses prior to adding an index entry for the locked database record to the database index, storing a generated index entry in a data structure for storing transactions awaiting commitment, wherein the adding the index entry includes sending the generated index entry from the data structure to the database index (Testardi [0106], [0149], [0153], [0223] – [0224], [0359] e.g. Existing journals for each FP may then be swapped out and inbound I/Os then resumed.  I/O operations subsequent to the resume may be redirected to a new journal.  Meanwhile, there is a wait for the existing journal I/O operations to commit to the existing FP journals.  These I/O operations as recorded in the existing journals are sent to another site that may be remote for reconstruction by being applied to a copy of the actual data).
12.	Claims 16 and 20 are same as claims 1 and 5 and are rejected for the same reasons as applied hereinabove.

13.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Leis et al (U.S. 20050246612 A1 hereinafter, “Leis”).
14.	With respect to claim 9,
Fleischman discloses
repairing a database index for a database table, wherein the repairing includes:
acquiring first and second structural locks on respective ones of the database table and the database index to prevent modifications to the structure of the database table and the database index;
scanning the database index to determine a plurality of index entries; acquiring data locks on respective database records corresponding to the determined plurality of index entries;
probing the database table for the plurality of index entries to identify corrupted index entries; and
based on identifying an incorrect index entry, removing the corrupted entry from the database index (Fleischman col. 3 lines 41-65, col. 4 lines 11-26, col. 6 lines 22-51, col. 11 lines 38-51).
Although Fleischman substantially teaches the claimed invention, Fleischman does not explicitly indicate
probing the database table for the plurality of index entries to identify incorrect index entries; and
based on identifying an incorrect index entry, removing the incorrect entry from the database index.
Leis teaches the limitations by stating
probing the database table for the plurality of index entries to identify incorrect index entries; and
based on identifying an incorrect index entry, removing the incorrect entry from the database index (Leis [0112] – [0115], [0152] – [0156], [0191], [0250] e.g. [0152] Incorrect values in lower 32-bits of IndexBlock number--Rebuild index through a full MFT scan.  Consider optimizations base on corruption in IndexBlock field only.  This can be done by an internal index validation after setting this to the expected value. [0156] Internal index entry lengths extend beyond length of entry--Remove the entry, do an internal index validation and then do a full MFT scan looking for orphans.  The MFT scan can be nooped if NTFS can recover the file reference from the index. [0191] Unable to find expected attribute indexed elsewhere--If possible then insert corresponding attribute provided it doesn't conflict with existing state of file.  Otherwise remove the entry in the index.  Do internal check on file. [0250] Describe the structural implementation here.  Include locking and actions if further corruption discovered).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Fleischman and Leis, to provide a system for maintaining a history database in a Usenet server that allows continuous high speed, low latency access for read and write operations (Fleischman col. 2 lines 13-26). 
15.	With respect to claim 11,
	Leis further discloses wherein the incorrect index entry is an index entry that is inconsistent with a corresponding record in the database table (Leis [0005], [0121] – [0124], [0131], [0235], [0296] e.g. inconsistent; inconsistency).

16.	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Testardi, and further in view of Leis.
17.	With respect to claim 2,
Testardi further discloses
placing a second structural lock on the database index to prevent modifications to the structure of the database index;
scanning the database index to determine a plurality of index entries;
placing data locks on respective database records corresponding to the determined plurality of index entries; and
during the repairing, modifying one or more records of the database table (Testardi [0106], [0149], [0153], [0223] – [0224]).
Although Fleischman and Testardi combination substantially teaches the claimed invention, they do not explicitly indicate
probing the database table for the plurality of index entries to identify incorrect index entries;
based on identifying an incorrect index entry, removing the incorrect entry from the database index.
Leis teaches the limitations by stating
probing the database table for the plurality of index entries to identify incorrect index entries;
based on identifying an incorrect index entry, removing the incorrect entry from the database index (Leis [0112] – [0115], [0152] – [0156], [0191], [0250] e.g. [0152] Incorrect values in lower 32-bits of IndexBlock number--Rebuild index through a full MFT scan.  Consider optimizations base on corruption in IndexBlock field only.  This can be done by an internal index validation after setting this to the expected value. [0156] Internal index entry lengths extend beyond length of entry--Remove the entry, do an internal index validation and then do a full MFT scan looking for orphans.  The MFT scan can be nooped if NTFS can recover the file reference from the index. [0191] Unable to find expected attribute indexed elsewhere--If possible then insert corresponding attribute provided it doesn't conflict with existing state of file.  Otherwise remove the entry in the index.  Do internal check on file. [0250] Describe the structural implementation here.  Include locking and actions if further corruption discovered).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Fleischman, Testardi and Leis, to provide a system for maintaining a history database in a Usenet server that allows continuous high speed, low latency access for read and write operations (Fleischman col. 2 lines 13-26). 
18.	Claim 17 is same as claim 2 and is rejected for the same reasons as applied hereinabove.

19.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Testardi, and further in view of Elko et al (U.S. 6963882 B1 hereinafter, “Elko”).
20.	With respect to claim 4,
Although Fleischman and Testardi combination substantially teaches the claimed invention, they do not explicitly indicate
in response to placement of a data lock failing, omitting, from consideration during the repairing, a record of the database table corresponding to an identified missing index entry.
Elko teaches the limitations by stating
in response to placement of a data lock failing, omitting, from consideration during the repairing, a record of the database table corresponding to an identified missing index entry (Elko col. 26 lines 1-7, 55-60 e.g. For the read next lock table entry command with the lock request type operand set to compare global lock managers, if the global lock manager comparison succeeds on a nonzero lock table entry 1112, the entry is returned; if the global lock manager comparison fails, the entry is skipped and the scan of the lock table 1110 continues. For the read next lock table entry command with the lock request type operand set to compare local lock managers, if the local lock manager comparison succeeds on a nonzero lock table entry 1112, the entry is returned; if the local lock manager comparison fails, the entry is skipped and the scan of the lock table 1110 continues).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Fleischman, Testardi and Elko, to provide a system for maintaining a history database in a Usenet server that allows continuous high speed, low latency access for read and write operations (Fleischman col. 2 lines 13-26). 
21.	Claim 19 is same as claim 4 and is rejected for the same reasons as applied hereinabove.

22.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Testardi, and further in view of Jones et al (U.S. 10936559 B1 hereinafter, “Jones”).
23.	With respect to claim 6,
Although Fleischman and Testardi combination substantially teaches the claimed invention, they do not explicitly indicate
wherein the database table includes records for a plurality of tenants, and wherein the repairing the database index includes repairing index entries for database records of one or more of the plurality of tenants.
Jones teaches the limitations by stating
wherein the database table includes records for a plurality of tenants, and wherein the repairing the database index includes repairing index entries for database records of one or more of the plurality of tenants (Jones col. 6 line 61 – col. 7 line 27  e.g. In some embodiments, database instances that operate as in a multi-tenant environment may be implemented on different computing nodes (or on different virtual machines executing on a single computing node) than database instances that operate as in a single-tenant environment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Fleischman, Testardi and Jones, to provide a system for maintaining a history database in a Usenet server that allows continuous high speed, low latency access for read and write operations (Fleischman col. 2 lines 13-26). 

24.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Testardi, and further in view of WILDERMUTH (U.S. 20150186442 A1 hereinafter, “WILDERMUTH”).
25.	With respect to claim 7,
Although Fleischman and Testardi combination substantially teaches the claimed invention, they do not explicitly indicate
scanning a primary database index for the database table to identify one or more duplicate keys; and
outputting, by the computing system, a report that specifies one or more identified duplicate keys, wherein the database index for the database table is a secondary index.
WILDERMUTH teaches the limitations by stating
scanning a primary database index for the database table to identify one or more duplicate keys; and
outputting, by the computing system, a report that specifies one or more identified duplicate keys, wherein the database index for the database table is a secondary index (WILDERMUTH [0026] e.g. [0026] However, when data in table 180 is copied to another location, a DBMS 140 cannot guarantee that the index on the duplicate data will be maintained in a proper order.  This is the case because DBMS 140 does not guarantee which physical page will receive the copied data.  To maintain a proper index on table 180, DBMS 140 includes a sorting module 170.  Sorting module 170 performs an in-place index sort on table 180 after database compaction as described in FIGS. 2-4.  An in-place index sort sorts rows in the indexed columns in table 180 after database compaction and without deleting or recreating the index.  For example, once table 180 is copied to another physical location, the index keys in the index associated with duplicate values in the same indexed column may become scrambled.  The in-place index sort unscrambles the index without deleting and recreating the index on the indexed columns).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Fleischman, Testardi and WILDERMUTH, to provide a system for maintaining a history database in a Usenet server that allows continuous high speed, low latency access for read and write operations (Fleischman col. 2 lines 13-26). 

26.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Leis, and further in view of Testardi.
27.	With respect to claim 12,
Although Fleischman and Leis combination substantially teaches the claimed invention, they do not explicitly indicate
probing the database index for the plurality of database records to identify database records having missing entries in the database index;
based on the probing, acquiring a first data lock on a record of the database table corresponding to a missing index entry to prevent modification of the record.
Testardi teaches the limitations by stating
probing the database index for the plurality of database records to identify database records having missing entries in the database index;
based on the probing, acquiring a first data lock on a record of the database table corresponding to a missing index entry to prevent modification of the record (Testardi [0106], [0149], [0153], [0223] – [0224]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Fleischman, Leis and Testardi, to provide a system for maintaining a history database in a Usenet server that allows continuous high speed, low latency access for read and write operations (Fleischman col. 2 lines 13-26).
28.	With respect to claim 14,
	Testardi further discloses wherein the repairing is performed using one or more transactions that include one or more index entries for repair, wherein the repairing further includes:
releasing one or more data locks on respective database records corresponding to the one or more index entries in a first transaction after completing the first transaction and before beginning a second transaction (Testardi [0234], [0317] e.g. Alternatively, the first requester may release the oplock when the first requester is done with the metadata by issuing an explicit release message. [0317] A DVE may acquire a taskset oplock (non-volatile) when a taskset is started, and release the associated oplock (and unshare and leave) when the taskset has completed).

29.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Leis and Testardi, and further in view of Elko.
30.	With respect to claim 13,
Although Fleischman, Leis and Testardi combination substantially teaches the claimed invention, they do not explicitly indicate
in response to acquisition of the first data lock failing, omitting the record of the database table corresponding to the identified missing index entry from consideration during the repairing.
Elko teaches the limitations by stating
in response to acquisition of the first data lock failing, omitting the record of the database table corresponding to the identified missing index entry from consideration during the repairing (Elko col. 26 lines 1-7, 55-60 e.g. For the read next lock table entry command with the lock request type operand set to compare global lock managers, if the global lock manager comparison succeeds on a nonzero lock table entry 1112, the entry is returned; if the global lock manager comparison fails, the entry is skipped and the scan of the lock table 1110 continues. For the read next lock table entry command with the lock request type operand set to compare local lock managers, if the local lock manager comparison succeeds on a nonzero lock table entry 1112, the entry is returned; if the local lock manager comparison fails, the entry is skipped and the scan of the lock table 1110 continues).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Fleischman, Leis, Testardi and Elko, to provide a system for maintaining a history database in a Usenet server that allows continuous high speed, low latency access for read and write operations (Fleischman col. 2 lines 13-26).

31.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Leis and Testardi, and further in view of Jones.
32.	With respect to claim 15,
Although Fleischman, Leis and Testardi combination substantially teaches the claimed invention, they do not explicitly indicate
wherein the database table includes records for a plurality of tenants, and wherein the repairing the database index includes repairing index entries for database records of one or more of the plurality of tenants.
Jones teaches the limitations by stating
wherein the database table includes records for a plurality of tenants, and wherein the repairing the database index includes repairing index entries for database records of one or more of the plurality of tenants (Jones col. 6 line 61 – col. 7 line 27  e.g. In some embodiments, database instances that operate as in a multi-tenant environment may be implemented on different computing nodes (or on different virtual machines executing on a single computing node) than database instances that operate as in a single-tenant environment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Fleischman, Leis, Testardi and Jones, to provide a system for maintaining a history database in a Usenet server that allows continuous high speed, low latency access for read and write operations (Fleischman col. 2 lines 13-26).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
33.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
34.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 9, 2021